DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (Pub. No.: US 20190288812 A1), hereinafter CHEN, in view of Mallik et al. (Pub. No.: US 20170215200 A1), hereinafter Mallik.

With respect to claim 1, CHEN teaches A method of reporting a channel state by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a base station, a channel state information (CSI) request (figure 5, [0058], UE receives a channel state information (CSI) request from a base station); 
updating CSI based on maximum CSI update capability related to the CSI request ([0059, 0062-0063, 0070], updating CSI based on maximum CSI update capability related to the CSI request); and 
reporting, to the base station, the CSI in response to the CSI request (figure 5, [0058], UE reports the CSI in response to the CSI request), 
wherein information on the maximum CSI update capability includes a maximum number of CSI processes simultaneously updatable by the UE ([0059, 0062-0063, 0070], a maximum number of CSI processes simultaneously updatable by the UE).

Although CHEN teaches updating CSI based on maximum CSI update capability as set forth above.  CHEN does not explicitly teach updating CSI for a transmission time interval (TTI) length.  

However, Mallik teaches updating CSI for a transmission time interval (TTI) length ([0116], a transmission time interval that enable frequent updating of CSI).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Mallik, updating CSI for a transmission time interval (TTI) length, into the teachings of CHEN, in order to improve channel reservation design may reduce interference in communication and provide increased data throughput (Mallik, [0053]).

With respect to claim 2, CHEN teaches wherein the maximum CSI update capability of the UE ([0059, 0062-0063, 0070], the maximum CSI update capability of the UE).

CHEN does not explicitly teach is configured for each TTI length.  

However, Mallik teaches is configured for each TTI length ([0116], configured for each TTI length).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Mallik, is configured for each TTI length, into the teachings of CHEN, in order to improve channel reservation design may reduce interference in communication and provide increased data throughput (Mallik, [0053]).

With respect to claim 3, CHEN teaches based on that a number of CSI processes indicated by the CSI request exceeds the maximum number of the CSI processes simultaneously updatable by the UE, updating as many CSI processes as the maximum number of the CSI processes ([0076], when UE 115 receives a number of unreported CSI requests in excess of its threshold N.sub.CSI-P. UE 115 would not be expected to update CSI for the additional CSI requests in excess of the threshold that trigger a CSI report).

With respect to claim 9, CHEN teaches A user equipment (UE) for receiving a downlink signal in a wireless communication system, the UE comprising: 
a receiver ([0044], receiver); 
a transmitter ([0045], transmitter); and 
a processor configured to control the receiver and the transmitter, wherein the processor is configured to ([0044], processor): 
receive a channel state information (CSI) request from a base station (figure 5, [0058], UE receives a channel state information (CSI) request from a base station); 
update CSI based on maximum CSI update capability related to the CSI request ([0059, 0062-0063, 0070], updating CSI based on maximum CSI update capability related to the CSI request); and 
report the CSI in response to the CSI request to the base station (figure 5, [0058], UE reports the CSI in response to the CSI request), and 
wherein information on the maximum CSI update capability includes a maximum number of CSI processes simultaneously updatable by the UE ([0059, 0062-0063, 0070], a maximum number of CSI processes simultaneously updatable by the UE).

Although CHEN teaches updating CSI based on maximum CSI update capability as set forth above.  CHEN does not explicitly teach updating CSI for a transmission time interval (TTI) length.  

However, Mallik teaches updating CSI for a transmission time interval (TTI) length ([0116], a transmission time interval that enable frequent updating of CSI).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Mallik, updating CSI for a transmission time interval (TTI) length, into the teachings of CHEN, in order to improve channel reservation design may reduce interference in communication and provide increased data throughput (Mallik, [0053]).

With respect to claim 10, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 11, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN, in view of Mallik, and further in view of Davydov et al. (Pub. No.: US 20160142191 A1), hereinafter Davydov.

With respect to claim 4, the combination of CHEN and Mallik teaches the method of claim 1.  The combination of CHEN and Mallik does not explicitly teach updating CSI processes for the UE sequentially by starting from a CSI process with a high priority based on predetermined priorities.

However, Davydov teaches updating CSI processes for the UE sequentially by starting from a CSI process with a high priority based on predetermined priorities ([0060], the UE 102 may update a predetermined number (e.g., five) of top priority CSI processes…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Davydov, updating CSI processes for the UE sequentially by starting from a CSI process with a high priority based on predetermined priorities, into the teachings of CHEN and Mallik, in order to improve per-user throughput, reduce handovers, and reduce handover failures (Davydov, [0004]).

With respect to claim 5, Davydov teaches wherein the predetermined priorities are irrelevant to a CSI reporting time and a CSI request reception time (0087], the processing circuitry 206 is further configured to generate a priority list of the requested CSI processes based on CSI attributes).

With respect to claim 12, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 13, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN, in view of Mallik, and further in view of Hosseini et al. (Pub. No.: US 20180324797 A1), hereinafter Hosseini.

With respect to claim 6, the combination of CHEN and Mallik teaches the method of claim 1.  The combination of CHEN and Mallik teaches reporting, to the base station, information on the maximum number of the CSI processes as set forth above.  The combination of CHEN and Mallik does not explicitly teach supported by the UE for TTI length.

However, Hosseini teaches supported by the UE for TTI length ([0063]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Hosseini, supported by the UE for TTI length, into the teachings of CHEN and Mallik, in order for channel state information (CSI) reporting for systems with multiple transmission time intervals (Hosseini, [0002]).

With respect to claim 7, Hosseini teaches wherein based on that a transmission mode of a TTI for receiving the CSI request is different from a transmission mode of a TTI for reporting the CSI, a reporting mode corresponding to the transmission mode of the TTI for reporting the CSI is used to report the CSI in response to the CSI request ([0028]).

With respect to claim 14, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

With respect to claim 15, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN, in view of Mallik, and further in view of Blankenship et al. (Pub. No.: US 20160365944 A1), hereinafter Blankenship.

With respect to claim 8, the combination of CHEN and Mallik teaches the method of claim 1.  The combination of CHEN and Mallik  does not explicitly teach wherein based on repetition supported in reporting the CSI, a beta offset value for determining a number of coded modulation symbols or resource elements for an uplink channel carrying the CSI is configured for each repetition number.

However, Blankenship teaches wherein based on repetition supported in reporting the CSI, a beta offset value for determining a number of coded modulation symbols or resource elements for an uplink channel carrying the CSI is configured for each repetition number ([0091-0093, 0095]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Blankenship, wherein based on repetition supported in reporting the CSI, a beta offset value for determining a number of coded modulation symbols or resource elements for an uplink channel carrying the CSI is configured for each repetition number, into the teachings of CHEN and Mallik, in order to improve the performance of a wireless communication network by providing methods for configuring Channel Quality Information (Blankenship, [0019]).

With respect to claim 16, this claim recites the method of claim 8, and it is rejected for at least the same reasons.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN, in view of Mallik, and further in view of HARADA (Pub. No.: US 20180314988 A1), hereinafter HARADA.

With respect to claim 17, the combination of CHEN and Mallik teaches the method of claim 9.  The combination of CHEN and Mallik does not explicitly teach wherein the UE is a part of an autonomous driving device that communicates with at least a network.

However, HARADA teaches wherein the UE is a part of an autonomous driving device that communicates with at least a network ([0032]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of HARADA, wherein the UE is a part of an autonomous driving device that communicates with at least a network, into the teachings of CHEN and Mallik, in order to provide an autonomous driving device is equipped with display means that shows information for identification of an autonomous driving device coming to pick up or drop off a user (HARADA, [0002]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469